                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

LEONA BOOKER                                                                          PLAINTIFF

v.                               Case No. 4:18-cv-00095-KGB

MALCBNDR581, L.L.C., d/b/a
VALLEY RANCH NURSING & REHAB CENTER                                                 DEFENDANT

                                             ORDER

       Before the Court is a joint status report and motion to stay proceedings filed by plaintiff

Leona Booker and defendant MALCBNDR581, L.L.C. d/b/a Valley Ranch Nursing & Rehab

Center (Dkt. No. 9). On July 6, 2018, the parties submitted a notice of settlement to the Court

representing that they had entered into a settlement agreement to resolve all claims asserted by Ms.

Booker (Dkt. No. 8). In the motion to stay proceedings, the parties represent that they continue to

work to finalize the settlement of this matter and expect to file a stipulation of dismissal when

permitted to by the United States Bankruptcy Court (Dkt. No. 9). The parties request that this

Court stay this matter until such time as the settlement has been approved or the parties otherwise

notify the Court (Id.). For good cause shown, the Court grants the motion and stays all proceedings

in this matter (Dkt. No. 9). The Court directs the parties to notify the Court within 30 days of the

decision of the United States Bankruptcy Court.

       It is so ordered this 24th day of April, 2019.


                                                        ________________________________
                                                        Kristine G. Baker
                                                        United States District Court Judge
